DETAILED ACTION
The Amendment filed December 17, 2020 has been entered.
Claims 5-9 and 16 are cancelled.
Claims 1-2, 10-11, 13, 17-19 are currently amended.
Claims 20-30 are new.
Claims 1-4, 10-15 and 17-30 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 1, and claims 3, 4 and 12 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for being indefinite in the recitation of “compared to a wild type plant cell”, is withdrawn in light of the amendment of claim 1. 

is withdrawn in light of the amendment of claim 1.

The rejection of claim 1, and claims 3, 4 and 12 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as being indefinite in its reference to  a plant cell having decreased activity of a cyclin SDS like protein, is withdrawn in light of the amendment of claim 1.

The rejection of claim 13, and claim 14 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of claim 13 and claim 1.

The rejection of claim 1, and claims 3, 4 and 12 dependent thereon, under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more, is withdrawn in light of the amendment of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 is drawn to a method for production of a seedless fruit comprising growing a plant according to claim 13, and allowing pollination of said plant and harvesting the seedless fruit.
Claim 13 as Currently Amended is drawn to a plant according to claim 3, wherein said plant is homozygous for the mutant allele of a gene encoding a cyclin SDS like protein.

Claim 1 as Currently Amended is drawn to a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule, which encodes a protein with the amino acid sequence given under SEQ ID NO: 2 or SEQ ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
b)    a nucleic acid molecule, which encodes a protein, the sequence of which has an identity of at least 70% with the amino acid sequence given under SEQ ID NO: 2 or SED ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
c)    a nucleic acid molecule, which comprises the nucleotide sequence shown under SEQ ID NO: 1 or SEQ ID NO: 5 or the complimentary sequence thereof;
d)    a nucleic acid molecule, which has an identity of at least 70% with one of the nucleic acid sequences described under c);
e)    a nucleic acid molecule, which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions; or
f)    a nucleic acid molecule, the nucleotide sequence of which deviates from the sequence of one of the nucleic acid molecules identified under a) or b) due to the degeneration of the genetic code.

Claim 29 is drawn to the watermelon plant or plant part or seed of claim 24, comprising the mutant allele in homozygous form and producing seedless fruit upon pollination.
Claim 24 is drawn to a watermelon plant or plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids. compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule that encodes a protein with the amino acid sequence of SEQ ID NO: 2;
b)    a nucleic acid molecule that encodes a protein comprising a sequence having an identity of at least 70% with the amino acid sequence of SEQ ID NO: 2;
c)    a nucleic acid molecule comprising the nucleotide sequence of SEQ ID NO: 1 or the complimentary sequence thereof;
d)    a nucleic acid molecule comprising a nucleotide sequencing having an identity of at least 70% with the nucleotide sequence of SEQ ID NO: 1.
With respect to a plant that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a 
The specification does not describe other plant species that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, or other watermelon plants that can produce a seedless fruit when grown and pollinated and that comprise a plant cell comprising other types of mutant alleles of a gene encoding a cyclin SDS like protein.
With respect to the state of the art regarding the predictability of identifying orthologues and paralogues, it was known at the time of filing that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
At the time of filing it was also known that the expression of different mutant forms of the same polypeptide in a plant can produce different phenotypic effects. See, for example, Tiedemann et al. (Dissection of a complex seed phenotype: novel insights of FUSCA3 regulated developmental processes. Dev. Biol. 2008 May 1;317(1):1-12. Epub 2008 Feb 13), who teach that a B3 domain T-DNA insertion mutant of FUSCA3 (fus3-T) in Arabidopsis thaliana exhibits several of the deleterious effects on seed development exhibited by B3 domain point mutants of FUSCA , but not the formation of brown seeds. Tiedemann et al. also teach that phenotypic comparison between fus3-T and a known splice point mutant (fus3-3) revealed that the seeds from both mutants do not enter dormancy and can be rescued at an immature stage. However, 
Given the extreme breadth of the claim which allows for a plant of any species that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, other types of truncations, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, given the extremely limited disclosure of one plant species, watermelon, that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele encodes a truncated protein of SEQ ID NO: 4 or SEQ ID NO: 18, given that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues, and given that the expression of different mutant forms of the same polypeptide in a plant can produce different phenotypic effects, one skilled in the art would not recognize that the applicant was in 

Claims 20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 is drawn to a watermelon plant, plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele encodes a truncated protein lacking amino acids 358 to 562 of the wild type protein of SEQ ID NO: 2 or lacking amino acids 224 to 562 of the wild type protein of SEQ ID NO: 2.
Claim 22 is drawn to the watermelon plant, plant part or seed according to claim 20, wherein the mutant allele is in homozygous form.
Claim 23 is drawn to a method for production of a seedless fruit comprising growing a plant according to claim 22 and allowing pollination of said plant and harvesting the seedless fruit.
With respect to a watermelon plant, plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele encodes a truncated protein lacking amino acids 358 to 562 of the wild type protein of SEQ ID NO: 2 or lacking amino 
The specification does not describe watermelon plants wherein the mutant allele encodes other truncated proteins lacking amino acids 358 to 562 of the wild type protein of SEQ ID NO: 2 or lacking amino acids 224 to 562 of the wild type protein of SEQ ID NO: 2.
At the time of filing it was known that the expression of different truncations of the same polypeptide in a plant can produce different phenotypic effects. See, for example, Zhou et al. (The plant cyclin-dependent kinase inhibitor ICK1 has distinct functional domains for in vivo kinase inhibition, protein instability and nuclear localization. Plant J. 2003 Aug;35(4):476-89), who teach that expression of an N-terminal truncation of the Arabidopsis cyclin-dependent kinase inhibitor ICK1 increases ICK1 effects on transgenic plants, whereas expression of a C-terminal truncation of ICK1 greatly reduces or abolishes ICK1 effects on transgenic plants, as compared to control plants expressing the full-length ICK1 protein (page 476 Abstract; page 479 Figure 2; page 480 Table 1). 
Given the breadth of the claims which encompass watermelon plants which comprise a mutant allele of a gene encoding a cyclin SDS like protein wherein the mutant allele encodes a truncated protein lacking amino acids 358 to 562 of the wild type protein of SEQ ID NO: 2 or lacking amino acids 224 to 562 of the wild type protein of SEQ ID NO: 2, given the limited disclosure of watermelon plants which comprise a mutant allele of a gene encoding a cyclin SDS like protein wherein the mutant allele encodes the protein of SEQ ID NO: 4 or SEQ ID NO: 18, and given that the expression of different truncations of the same polypeptide in a plant can 

Claims 24, 26 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 is drawn to a watermelon plant or plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule that encodes a protein with the amino acid sequence of SEQ ID NO: 2;
b)    a nucleic acid molecule that encodes a protein comprising a sequence having an identity of at least 70% with the amino acid sequence of SEQ ID NO: 2;

d)    a nucleic acid molecule comprising a nucleotide sequencing having an identity of at least 70% with the nucleotide sequence of SEQ ID NO: 1.
Claim 26 is drawn to the watermelon plant or plant part or seed of claim 24, wherein the nucleic acid molecule encodes a protein comprising a sequence having an identity of at least 80% with the amino acid sequence of SEQ ID NO: 2.
Claim 28 is drawn to the watermelon plant or plant part or seed of claim 24, wherein the nucleic acid molecule comprises a nucleotide sequencing having an identity of at least 80% with the nucleotide sequence of SEQ ID NO: 1.
Claim 29 is drawn to the watermelon plant or plant part or seed of claim 24, comprising the mutant allele in homozygous form and producing seedless fruit upon pollination.
Claim 30 is drawn to a method for production of a seedless fruit comprising growing a plant according to claim 29, and allowing pollination of said plant and harvesting the seedless fruit.
With respect to a Citrullus lanatus (watermelon) allele that encodes a wild-type cyclin SDS like protein, the specification at page 62 describes SEQ ID NO:1 as the genomic sequence of a wild-type cyclin SDS like protein encoding gene from Citrullus lanatus (watermelon). The specification at page 62 also describes SEQ ID NO:2 as the amino acid sequence of a wild-type SDS like protein from Citrullus lanatus (watermelon). 
The specification does not describe any other nucleotide sequence that encodes a cyclin SDS like protein of a wild type allele of a watermelon plant. The specification also does not 
With respect to the state of the art regarding the predictability of identifying orthologues and paralogues, it was known at the time of filing that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
It was also known at the time of filing that paralogs generally perform biologically distinct, even if mechanically related, functions (Koonin. Orthologs, paralogs, and evolutionary genomics. Annu. Rev. Genet. 2005;39:309-38, see page 313).
Given the breadth of the claims which encompass watermelon plants in which the wild type allele of a gene encoding a cyclin SDS like protein comprises a nucleic acid molecule comprising a nucleotide sequencing having an identity of at least 70% with the nucleotide sequence of SEQ ID NO: 1 or a nucleic acid molecule that encodes a protein comprising a sequence having an identity of at least 70% with the amino acid sequence of SEQ ID NO: 2, given the extremely limited disclosure of watermelon plants in which the wild type allele of a gene encoding a cyclin SDS like protein comprises a nucleic acid molecule comprising the nucleotide sequencing of SEQ ID NO:1 encoding a protein comprising a sequence having the amino acid sequence of SEQ ID NO: 2, given the failure of the specification to describe even a single wild type allele of a gene encoding a cyclin SDS like protein that comprises a nucleic acid molecule comprising a nucleotide sequencing having an identity of less than 100% with the nucleotide sequence of SEQ ID NO: 1 or a nucleic acid molecule that encodes a protein 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (WO 01/74144, published October 11, 2001).
Claim 1 as Currently Amended is drawn to a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression 
a)    a nucleic acid molecule, which encodes a protein with the amino acid sequence given under SEQ ID NO: 2 or SEQ ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
b)    a nucleic acid molecule, which encodes a protein, the sequence of which has an identity of at least 70% with the amino acid sequence given under SEQ ID NO: 2 or SED ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
c)    a nucleic acid molecule, which comprises the nucleotide sequence shown under SEQ ID NO: 1 or SEQ ID NO: 5 or the complimentary sequence thereof;
d)    a nucleic acid molecule, which has an identity of at least 70% with one of the nucleic acid sequences described under c);
e)    a nucleic acid molecule, which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions; or
f)    a nucleic acid molecule, the nucleotide sequence of which deviates from the sequence of one of the nucleic acid molecules identified under a) or b) due to the degeneration of the genetic code.
Claim 2 as Currently Amended is drawn to a plant cell according to claim 1, wherein the mutant allele of a gene encoding a cyclin SDS like protein encodes a protein in which one or more amino acids are inserted, replaced or deleted in the conserved Cyclin N domain and/or Cyclin C domain of the protein.

Claim 4 is drawn to a seed from which a plant according to claim 3 can be grown.
Claim 10 as Currently Amended is drawn to parts of plants comprising plant cells according to claim 1.
Claim 11 as Currently Amended is drawn to propagation material comprising plant cells according to claim 1.
Claim 12 is drawn to a fruit comprising a plant cell according to claim 1.
Claim 13 as Currently Amended is drawn to a plant according to claim 3, wherein said plant is homozygous for the mutant allele of a gene encoding a cyclin SDS like protein.
Claim 15 is drawn to the propagation material according to claim 11, wherein the propagation material is a vegetatively propagated plant.
Claim 17 Currently Amended is drawn to a plant cell according to claim 1, wherein the mutant allele of a gene encoding a cyclin SDS like protein encodes a truncated cyclin SDS like protein.
Claim 19 as Currently Amended is drawn to a plant cell according to claim 1, wherein the mutant allele of a gene encoding a cyclin SDS like protein comprises a mutation which results in a premature stop codon.
Ma teaches a plant cell having decreased activity of a cyclin SDS like protein compared to a corresponding wild type plant cell (page 3 second full paragraph). The cyclin SDS like protein is encoded at least by e) a nucleic acid molecule which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions, because the cyclin SDS like protein of Ma is encoded by a nucleic acid molecule that has 57.9% best local similarity to SEQ ID NO:5 – see sequence alignment below. The decreased activity of .

Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. 
Applicant maintains that because the claims are amended to delete the recitation of SEQ ID NO: 17, and recite “the” complimentary sequence of the recited sequences. 

Applicant's arguments are not persuasive. 
Applicant's arguments are not persuasive because the cyclin SDS like protein of Ma is encoded at least by e) a nucleic acid molecule which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions, because the cyclin SDS like protein of Ma is encoded by a nucleic acid molecule that has 57.9% best local similarity to SEQ ID NO:5 – see sequence alignment below.

Sequence alignment between SEQ ID NO:5 and the Arabidopsis thaliana SDS cDNA of Ma:
RESULT 8
AAD21310
ID   AAD21310 standard; cDNA; 2144 BP.
XX
AC   AAD21310;
XX
DT   11-JUN-2007  (revised)
DT   28-JAN-2002  (first entry)
XX
DE   Arabidopsis thaliana SDS cDNA.
XX
KW   Meiotic prophase I; chromosome 1; male sterile SDS mutant; apomixis;
KW   plant breeding; seed production; SDS protein; ss.
XX
OS   Arabidopsis thaliana.
XX
FH   Key             Location/Qualifiers
FT   CDS             98..1834
FT                   /*tag=  a
FT                   /product= "SDS protein"
XX
CC PN   WO200174144-A1.
XX
CC PD   11-OCT-2001.
XX
CC PF   29-MAR-2001; 2001WO-US009875.
XX
PR   31-MAR-2000; 2000US-0193523P.
XX
CC PA   (UYPE-) UNIV PENNSYLVANIA STATE.
XX
CC PI   Ma H;

DR   WPI; 2001-662939/76.
DR   P-PSDB; AAE12998.
DR   PC:NCBI; gi20302466.
DR   PC_ENCPRO:NCBI; gi20302467.
XX
CC PT   A new plant gene from Arabidopsis, designated SDS, mutations in which are
CC PT   associated with inability to produce pollen, is useful for the production
CC PT   of male sterile plants for plant breeding.
XX
CC PS   Claim 8; Page 39; 47pp; English.
XX
CC   The patent discloses novel plant gene from Arabidopsis thaliana, 
CC   designated SDS, which is associated with a failure to maintain homologue 
CC   attachment during meiotic prophase I. The SDS gene is located on 
CC   chromosome 1 and is useful in plant breeding to produce male sterile SDS 
CC   mutants and cloned progeny by apomixis where meiosis is bypassed in seed 
CC   production. The gene may also be used as a probe to identify related 
CC   genes in other plant species, and to identify and isolate other genes of 
CC   the meiosis regulatory pathway. The present sequence is a cDNA encoding 
CC   Arabidopsis thaliana SDS protein
CC   
CC   Revised record issued on 11-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 2144 BP; 649 A; 461 C; 467 G; 567 T; 0 U; 0 Other;

  Query Match             14.1%;  Score 332;  DB 3;  Length 2144;
  Best Local Similarity   57.9%;  
  Matches  615;  Conservative    0;  Mismatches  435;  Indels   12;  Gaps    1;

Qy        861 TCGGATTCGACGATAGAACAGTGGCCTGGCAGCTTGAAGTTTGAATCGGATCTTGCTTGC 920
              ||||    |    |  | | |  || ||  |   |    |  |  || ||||| ||||||
Db        785 TCGGCCAAGGAATTGAAGCCGGAGCTTGAGATAGTCGGATGCGTCTCTGATCTCGCTTGC 844

Qy        921 ACGGAGCAATTCTCTTACGATGATGTTTCGGAATACTCTAGCCAGGCGTTGTCGCTTCAG 980
               | ||| |||||||  | || | |           |  |    || | |    ||  |  
Db        845 TCTGAGAAATTCTCGGAAGAGGTTTCGGATTCTCTCGATGATGAGTCATCTGAGCAACGT 904

Qy        981 TCAACTATTCTATTGGAGACTTCTGATGAGTACTGCTCAGATTACACTCCATCAATTTTC 1040
              |||   ||    |   ||  ||| ||     | | ||| ||||||||||| || || |||
Db        905 TCAGAGATATATTCACAGTATTCCGACTTCGATTACTCGGATTACACTCCGTCCATCTTC 964

Qy       1041 TTGGAATCCGGAAGCGAATTTTCAGAGAAATCGAACGAAGACGCAGCTCCTTCATCGACA 1100
              || || || || |||||||| || ||||||||   |   ||  |  ||  ||||    | 
Db        965 TTCGACTCTGGCAGCGAATTCTCTGAGAAATCTTCCTCTGATTCTCCTATTTCACATTCT 1024

Qy       1101 TTTAGAATGTTGCTGCAGTACAGACGCGACTTTCTAAGCTTAAATTCCTCTCCAGACATC 1160
                     |||  || |||| ||      | ||    || |  |      |    ||  | 
Db       1025 CGCTCTCTGTACCTCCAGTTCAAGGAACAGTTCTGTAGATCCACGATTCCCAACGATTTT 1084

Qy       1161 AGAACTAGCTCGCCTATTGAAGAAGAAAAAGTAGATCAATCTACGATTCTGAGATTTGAA 1220
               || ||   |              ||  ||| |  ||| |||    | || || ||||| 
Db       1085 GGATCTTCTT------------GCGAGGAAGAAATTCACTCTGAATTGCTAAGGTTTGAT 1132

Qy       1221 GAATTGGACGACGAAGAAGCCTATCGAATGTTCAGAAATAGAGAAAGACGCCAATTGATT 1280
              ||   ||| |  |||||   ||||| || | | ||  | ||||||||| | ||      |
Db       1133 GATGAGGAGGTGGAAGAGAGCTATCTAAGGCTGAGGGAAAGAGAAAGAAGTCATGCATAT 1192

Qy       1281 ATTCACGACTACATAGAGGAGTATCGATCCACAACGGATTATGGCGATCTCATTCTTCAG 1340
              || |  ||||      |||  ||  | ||||  | |||  ||   | |||||| | ||  
Db       1193 ATGCGGGACTGTGCTAAGGCATACTGCTCCAGGATGGACAATACTGGTCTCATCCCTCGT 1252

Qy       1341 CAACGGTCAAATATGGTCCAATGGATAGTTGAACGATCTAGAGAAAACAAACTTCATCAG 1400
              | ||| || |  ||||| |||||||| ||  | | || |   || |     ||||| || 
Db       1253 CTACGCTCCATCATGGTTCAATGGATTGTAAAGCAATGTTCTGACATGGGGCTTCAGCAA 1312

Qy       1401 GAGACGACATTTTTAGGAGTTACCCTTCTAGACCAGATTCTGAGCAAAGGATTCTTCAAA 1460
              |||||    ||| ||||||||   ||  | || |   | |||||||||||||  ||||||
Db       1313 GAGACATTGTTTCTAGGAGTTGGTCTGTTGGATCGATTCCTGAGCAAAGGATCATTCAAA 1372

Qy       1461 GCTGAAAGTCGCCTTCAAATTCTAGGCATAGCATGTCTAACTTTGGCGACTAGAATTGAA 1520
                 |||||    ||   | |  | || || ||  |||| ||| |||| || |||||||||
Db       1373 AGCGAAAGGACTCTAATACTAGTCGGGATTGCGAGTCTTACTCTGGCCACCAGAATTGAA 1432

Qy       1521 GAAAATCAGTCATACAGCTGGTTACAGCAAAGGAATATCCATGTAGGGAGCAACACGTAC 1580
              ||||||||  | |||| | |  | | | |||||||  ||    |   || |   |  || 
Db       1433 GAAAATCAACCTTACAACAGCATCCGGAAAAGGAACTTCACCATTCAGAACCTAAGATAT 1492

Qy       1581 AGAAGAGCAGAAGTTGTTGGCATGGAATGGCTTGTTGAAGAAGTTCTTAAGTTCCATTGT 1640
              ||  |    ||||| || |  ||||| ||||| ||| ||||||| || || ||| | || 
Db       1493 AGCCGGCATGAAGTGGTGGCAATGGAGTGGCTGGTTCAAGAAGTCCTCAACTTCAAATGC 1552

Qy       1641 TTCTTGCCAACTGTTTACAACTTCTTGTGGTTCTACCTGAAAGCTGCTGGAGCTAACTCA 1700

Db       1553 TTCACACCCACAATCTTCAACTTCTTGTGGTTCTACTTAAAAGCTGCTCGAGCCAATCCA 1612

Qy       1701 GATTTGGAGAATCGAGCTAAGAATTTCGCAGTGCTCGTTCTTGCAGACAAAGTCCAATTT 1760
              ||  | || |    ||| ||    || || ||   |   ||  | ||| ||   ||| | 
Db       1613 GAAGTTGAAAGGAAAGCCAAATCCTTGGCTGTTACCTCACTATCCGACCAAACTCAACTC 1672

Qy       1761 TGTTATTTCCCTTCAACAATTGCAGCTGCAGTTGTCATCTTGGCGTCCTTAGGAGAAAAA 1820
              |||| ||  || |||||  | ||||||||| | ||  |  | || | | | | | | || 
Db       1673 TGTTTTTGGCCCTCAACTGTAGCAGCTGCACTCGTGGTTCTCGCCTGCATCGAACACAAC 1732

Qy       1821 CAAGATGCACCAAGTCAACGAGTCATTGAGACACATGTCAGAACAGAAAACGACGATCTG 1880
               ||    |  ||   |||||||||||  ||   ||||| ||||||  | |  ||||  ||
Db       1733 AAAATCTCTGCATACCAACGAGTCATAAAGGTCCATGTTAGAACAACAGATAACGAGTTG 1792

Qy       1881 CCTGAATGTATCGAGAGCTTGGAGTGGCTATTAAAGCTTTTA 1922
              ||||||||  |  ||||  |||| ||| |  |   ||  | |
Db       1793 CCTGAATGCGTTAAGAGTCTGGACTGGTTGCTTGGGCAGTAA 1834




Claim(s) 1, 3-4, 10-13 and 17-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azumi et al. (Homolog interaction during meiotic prophase I in Arabidopsis requires the SOLO DANCERS gene encoding a novel cyclin-like protein. EMBO J. 2002 Jun 17;21(12):3081-95). 
Claim 1 as Currently Amended is drawn to a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of 
a)    a nucleic acid molecule, which encodes a protein with the amino acid sequence given under SEQ ID NO: 2 or SEQ ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
b)    a nucleic acid molecule, which encodes a protein, the sequence of which has an identity of at least 70% with the amino acid sequence given under SEQ ID NO: 2 or SED ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
c)    a nucleic acid molecule, which comprises the nucleotide sequence shown under SEQ ID NO: 1 or SEQ ID NO: 5 or the complimentary sequence thereof;
d)    a nucleic acid molecule, which has an identity of at least 70% with one of the nucleic acid sequences described under c);
e)    a nucleic acid molecule, which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions; or
f)    a nucleic acid molecule, the nucleotide sequence of which deviates from the sequence of one of the nucleic acid molecules identified under a) or b) due to the degeneration of the genetic code.
Claim 3 is drawn to a plant comprising a plant cell according to claim 1.
Claim 4 is drawn to a seed from which a plant according to claim 3 can be grown.
Claim 10 as Currently Amended is drawn to parts of plants comprising plant cells according to claim 1.
Claim 11 as Currently Amended is drawn to propagation material comprising plant cells according to claim 1.
Claim 12 is drawn to a fruit comprising a plant cell according to claim 1.

Claim 17 Currently Amended is drawn to a plant cell according to claim 1, wherein the mutant allele of a gene encoding a cyclin SDS like protein encodes a truncated cyclin SDS like protein.
Claim 18 as Currently Amended is drawn to a plant cell according to claim 1, wherein the mutant allele of a gene encoding a cyclin SDS like protein leads to amino acids encoded by exons 2, 3 and/or 4 of the wild type cyclin SDS like protein being absent.
Claim 19 as Currently Amended is drawn to a plant cell according to claim 1, wherein the mutant allele of a gene encoding a cyclin SDS like protein comprises a mutation which results in a premature stop codon.
Azumi et al. teach a plant cell having decreased activity of a cyclin SDS like protein compared to a corresponding wild type plant cell (page 3083 Fig. 1). The cyclin SDS like protein is encoded at least by e) a nucleic acid molecule which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions, because the cyclin SDS like protein of Azumi et al. is encoded by a nucleic acid molecule that has 57.9% best local similarity to SEQ ID NO:5 – see sequence alignment below. The decreased activity of a cyclin SDS like protein in the plant cell is caused by a mutant allele of a cyclin SDS like protein encoding gene being present in the plant cell, wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids (page 3088 Fig. 7). Azumi et al. teach a plant comprising the plant cell, and a seed from which the plant can be grown (page 3083 Fig. 1; page 3087 column 1 first paragraph), plant parts, propagation material and fruit comprising the plant cells (page 3083 Fig. 1), a plant that is .

Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. 
Applicant maintains that because the claims are amended to delete the recitation of SEQ ID NO: 17, and recite “the” complimentary sequence of the recited sequences. 

Applicant's arguments are not persuasive. 
Applicant's arguments are not persuasive because the cyclin SDS like protein of Azumi et al. is encoded at least by e) a nucleic acid molecule which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions, because the cyclin SDS like protein of Azumi et al. is encoded by a nucleic acid molecule that has 57.9% best local similarity to SEQ ID NO:5 – see sequence alignment below.

Sequence alignment between SEQ ID NO:5 and the Arabidopsis thaliana SDS cDNA of Azumi et al.:
RESULT 7
AJ457977

DEFINITION  Arabidopsis thaliana mRNA for cyclin-like protein (sds gene).
ACCESSION   AJ457977
VERSION     AJ457977.1
KEYWORDS    cyclin-like protein; sds gene.
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1
  AUTHORS   Azumi,Y., Liu,D., Zhao,D., Li,W., Wang,G., Hu,Y. and Ma,H.
  TITLE     Homolog interaction during meiotic prophase I in Arabidopsis
            requires the SOLO DANCERS gene encoding a novel cyclin-like protein
  JOURNAL   EMBO J. 21 (12), 3081-3095 (2002)
   PUBMED   12065421
REFERENCE   2  (bases 1 to 2144)
  AUTHORS   Ma,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (19-APR-2002) Ma H., Biology, The Pennsylvania State
            University, 512 Wartik Lab, University Park, PA 16802, USA
FEATURES             Location/Qualifiers
     source          1..2144
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
     gene            1..2144
                     /gene="sds"
     CDS             98..1834
                     /gene="sds"
                     /function="involved in the control of homologue
                     interaction during meiotic prophase I"
                     /codon_start=1
                     /product="cyclin-like protein"
                     /protein_id="CAD30003.1"
                     /db_xref="GOA:Q1PFW3"
                     /db_xref="InterPro:IPR004367"
                     /db_xref="InterPro:IPR006670"
                     /db_xref="InterPro:IPR006671"
                     /db_xref="InterPro:IPR011028"
                     /db_xref="InterPro:IPR013763"
                     /db_xref="UniProtKB/Swiss-Prot:Q1PFW3"
                     /translation="MKEIAMRNSKRKPEPTPFAGKKLRSTRLRRKRAQISPVLVQSPL
                     WSKQIGVSAASVDSCSDLLADDNVSCGSSRVEKSSNPKKTLIEEVEVSKPGYNVKETI
                     GDSKFRRITRSYSKLHKEKEGDEIEVSESSCVDSNSGAGLRRLNVKGNKINDNDEISF
                     SRSDVTFAGHVSNSRSLNFESENKESDVVSVISGVEYCSKFGSVTGGADNEEIEISKP
                     SSFVEADSSLGSAKELKPELEIVGCVSDLACSEKFSEEVSDSLDDESSEQRSEIYSQY

                     EEIHSELLRFDDEEVEESYLRLRERERSHAYMRDCAKAYCSRMDNTGLIPRLRSIMVQ
                     WIVKQCSDMGLQQETLFLGVGLLDRFLSKGSFKSERTLILVGIASLTLATRIEENQPY
                     NSIRKRNFTIQNLRYSRHEVVAMEWLVQEVLNFKCFTPTIFNFLWFYLKAARANPEVE
                     RKAKSLAVTSLSDQTQLCFWPSTVAAALVVLACIEHNKISAYQRVIKVHVRTTDNELP
                     ECVKSLDWLLGQ"

  Query Match             14.1%;  Score 332;  DB 184;  Length 2144;
  Best Local Similarity   57.9%;  
  Matches  615;  Conservative    0;  Mismatches  435;  Indels   12;  Gaps    1;

Qy        861 TCGGATTCGACGATAGAACAGTGGCCTGGCAGCTTGAAGTTTGAATCGGATCTTGCTTGC 920
              ||||    |    |  | | |  || ||  |   |    |  |  || ||||| ||||||
Db        785 TCGGCCAAGGAATTGAAGCCGGAGCTTGAGATAGTCGGATGCGTCTCTGATCTCGCTTGC 844

Qy        921 ACGGAGCAATTCTCTTACGATGATGTTTCGGAATACTCTAGCCAGGCGTTGTCGCTTCAG 980
               | ||| |||||||  | || | |           |  |    || | |    ||  |  
Db        845 TCTGAGAAATTCTCGGAAGAGGTTTCGGATTCTCTCGATGATGAGTCATCTGAGCAACGT 904

Qy        981 TCAACTATTCTATTGGAGACTTCTGATGAGTACTGCTCAGATTACACTCCATCAATTTTC 1040
              |||   ||    |   ||  ||| ||     | | ||| ||||||||||| || || |||
Db        905 TCAGAGATATATTCACAGTATTCCGACTTCGATTACTCGGATTACACTCCGTCCATCTTC 964

Qy       1041 TTGGAATCCGGAAGCGAATTTTCAGAGAAATCGAACGAAGACGCAGCTCCTTCATCGACA 1100
              || || || || |||||||| || ||||||||   |   ||  |  ||  ||||    | 
Db        965 TTCGACTCTGGCAGCGAATTCTCTGAGAAATCTTCCTCTGATTCTCCTATTTCACATTCT 1024

Qy       1101 TTTAGAATGTTGCTGCAGTACAGACGCGACTTTCTAAGCTTAAATTCCTCTCCAGACATC 1160
                     |||  || |||| ||      | ||    || |  |      |    ||  | 
Db       1025 CGCTCTCTGTACCTCCAGTTCAAGGAACAGTTCTGTAGATCCACGATTCCCAACGATTTT 1084

Qy       1161 AGAACTAGCTCGCCTATTGAAGAAGAAAAAGTAGATCAATCTACGATTCTGAGATTTGAA 1220
               || ||   |              ||  ||| |  ||| |||    | || || ||||| 
Db       1085 GGATCTTCTT------------GCGAGGAAGAAATTCACTCTGAATTGCTAAGGTTTGAT 1132

Qy       1221 GAATTGGACGACGAAGAAGCCTATCGAATGTTCAGAAATAGAGAAAGACGCCAATTGATT 1280
              ||   ||| |  |||||   ||||| || | | ||  | ||||||||| | ||      |


Qy       1281 ATTCACGACTACATAGAGGAGTATCGATCCACAACGGATTATGGCGATCTCATTCTTCAG 1340
              || |  ||||      |||  ||  | ||||  | |||  ||   | |||||| | ||  
Db       1193 ATGCGGGACTGTGCTAAGGCATACTGCTCCAGGATGGACAATACTGGTCTCATCCCTCGT 1252

Qy       1341 CAACGGTCAAATATGGTCCAATGGATAGTTGAACGATCTAGAGAAAACAAACTTCATCAG 1400
              | ||| || |  ||||| |||||||| ||  | | || |   || |     ||||| || 
Db       1253 CTACGCTCCATCATGGTTCAATGGATTGTAAAGCAATGTTCTGACATGGGGCTTCAGCAA 1312

Qy       1401 GAGACGACATTTTTAGGAGTTACCCTTCTAGACCAGATTCTGAGCAAAGGATTCTTCAAA 1460
              |||||    ||| ||||||||   ||  | || |   | |||||||||||||  ||||||
Db       1313 GAGACATTGTTTCTAGGAGTTGGTCTGTTGGATCGATTCCTGAGCAAAGGATCATTCAAA 1372

Qy       1461 GCTGAAAGTCGCCTTCAAATTCTAGGCATAGCATGTCTAACTTTGGCGACTAGAATTGAA 1520
                 |||||    ||   | |  | || || ||  |||| ||| |||| || |||||||||
Db       1373 AGCGAAAGGACTCTAATACTAGTCGGGATTGCGAGTCTTACTCTGGCCACCAGAATTGAA 1432

Qy       1521 GAAAATCAGTCATACAGCTGGTTACAGCAAAGGAATATCCATGTAGGGAGCAACACGTAC 1580
              ||||||||  | |||| | |  | | | |||||||  ||    |   || |   |  || 
Db       1433 GAAAATCAACCTTACAACAGCATCCGGAAAAGGAACTTCACCATTCAGAACCTAAGATAT 1492

Qy       1581 AGAAGAGCAGAAGTTGTTGGCATGGAATGGCTTGTTGAAGAAGTTCTTAAGTTCCATTGT 1640
              ||  |    ||||| || |  ||||| ||||| ||| ||||||| || || ||| | || 
Db       1493 AGCCGGCATGAAGTGGTGGCAATGGAGTGGCTGGTTCAAGAAGTCCTCAACTTCAAATGC 1552

Qy       1641 TTCTTGCCAACTGTTTACAACTTCTTGTGGTTCTACCTGAAAGCTGCTGGAGCTAACTCA 1700
              |||   || ||  | | ||||||||||||||||||| | ||||||||| |||| ||  ||
Db       1553 TTCACACCCACAATCTTCAACTTCTTGTGGTTCTACTTAAAAGCTGCTCGAGCCAATCCA 1612

Qy       1701 GATTTGGAGAATCGAGCTAAGAATTTCGCAGTGCTCGTTCTTGCAGACAAAGTCCAATTT 1760
              ||  | || |    ||| ||    || || ||   |   ||  | ||| ||   ||| | 
Db       1613 GAAGTTGAAAGGAAAGCCAAATCCTTGGCTGTTACCTCACTATCCGACCAAACTCAACTC 1672

Qy       1761 TGTTATTTCCCTTCAACAATTGCAGCTGCAGTTGTCATCTTGGCGTCCTTAGGAGAAAAA 1820
              |||| ||  || |||||  | ||||||||| | ||  |  | || | | | | | | || 
Db       1673 TGTTTTTGGCCCTCAACTGTAGCAGCTGCACTCGTGGTTCTCGCCTGCATCGAACACAAC 1732


               ||    |  ||   |||||||||||  ||   ||||| ||||||  | |  ||||  ||
Db       1733 AAAATCTCTGCATACCAACGAGTCATAAAGGTCCATGTTAGAACAACAGATAACGAGTTG 1792

Qy       1881 CCTGAATGTATCGAGAGCTTGGAGTGGCTATTAAAGCTTTTA 1922
              ||||||||  |  ||||  |||| ||| |  |   ||  | |
Db       1793 CCTGAATGCGTTAAGAGTCTGGACTGGTTGCTTGGGCAGTAA 1834


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (WO 01/74144, published October 11, 2001) in view of Chang et al. (Functional conservation of the meiotic genes SDS and RCK in male meiosis in the monocot rice. Cell Res. 2009 Jun;19(6):768-82) and Guo et al. (The draft genome of watermelon (Citrullus lanatus) and resequencing of 20 diverse accessions. Nat. Genet.  2013 Jan;45(1):51-8. Epub 2012 Nov 25).
Claim 24 is drawn to a watermelon plant or plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids. compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule that encodes a protein with the amino acid sequence of SEQ ID NO: 2;
b)    a nucleic acid molecule that encodes a protein comprising a sequence having an identity of at least 70% with the amino acid sequence of SEQ ID NO: 2;
c)    a nucleic acid molecule comprising the nucleotide sequence of SEQ ID NO: 1 or the complimentary sequence thereof;
d)    a nucleic acid molecule comprising a nucleotide sequencing having an identity of at least 70% with the nucleotide sequence of SEQ ID NO: 1.
Claim 25 is drawn to the watermelon plant or plant part or seed of claim 24, wherein the nucleic acid molecule encodes a protein with the amino acid sequence of SEQ ID NO: 2.

Claim 27 is drawn to the watermelon plant or plant part or seed of claim 24, wherein the nucleic acid molecule comprises SEQ ID NO: 1 or the complimentary sequence thereof.
Claim 28 is drawn to the watermelon plant or plant part or seed of claim 24, wherein the nucleic acid molecule comprises a nucleotide sequencing having an identity of at least 80% with the nucleotide sequence of SEQ ID NO: 1.
Ma teaches a plant cell having decreased activity of a cyclin SDS like protein compared to a corresponding wild type plant cell (page 3 second full paragraph). The decreased activity of a cyclin SDS like protein in the plant cell is caused by a mutant allele of a cyclin SDS like protein encoding gene being present in the plant cell (claim 24). The mutant allele of Ma comprises a mutation in one or more regulatory sequences which would result in decreased gene expression or no gene expression, and the mutant allele of Ma comprises a mutation in any of the coding regions of the SDS gene, which inherently includes conserved cyclin N and cyclin C domains, which mutation can be changes in individual residues or insertions or deletions of regions of nucleic acids, which mutant allele would encode a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, which in turn would result in a reduced function or loss of function of the cyclin SDS like protein (page 4 lines 18-25). Ma teaches a plant comprising the plant cell, and a seed from which the plant can be grown (page 3 second full paragraph), plant parts, propagation material and fruit comprising the plant cells (page 3 second full paragraph; page 12 first paragraph), a plant that is homozygous for the mutant allele of cyclin SDS like 
Ma does not teach a watermelon plant or plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein.
Chang et al. teach the phylogenetic analyses of SDS and its respective homologs, and the identification of its putative orthologs in poplar and rice. Chang et al. also teach that the analysis of transgenic RNAi rice lines with reduced expression of SDS indicates that the rice SDS gene has a function similar to its Arabidopsis ortholog.  Chang et al. additionally teach that because rice and Arabidopsis, respectively, are members of monocots and eudicots, the two largest groups of flowering plants, their results suggest that the function of SDS is likely conserved in flowering plants (abstract; page 770 Figure 1; page 772 Figure 3; page 775 Figure 5; page 776 Figure 6; page 776-777).
Guo et al. teach the production of a high-quality draft genome sequence of watermelon.
Given the teachings of Ma teaches that a plant cell having decreased activity of a cyclin SDS like protein can be made by making a mutation in one or more regulatory sequences of the cyclin SDS like protein encoding gene, or by making a mutation in any of the coding regions of the cyclin SDS like protein encoding gene, which mutation can be changes in individual residues prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a watermelon plant having decreased activity of a cyclin SDS like protein by making a mutation in one or more regulatory sequences of a cyclin SDS like protein encoding gene, or by making a mutation in any of the coding regions of the cyclin SDS like protein encoding gene, which mutation can be changes in individual residues or insertions or deletions of regions of nucleic acids, which mutant allele would encode a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele. One skilled in the art would have been motivated to do so in order to attain in watermelon the valuable agronomic traits associated with this type of mutation in this particular gene, namely, the production of hybrid seeds and plants, containment in cross breeding, and apomixis. One skilled in the art would have had a reasonable expectation of success, given the success of Ma in making an Arabidopsis plant cell having decreased activity of a cyclin SDS like protein by making a mutation in a cyclin SDS like protein prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662